DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-9 remain pending. 
(b) Claim 2 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/02/2022. The Applicant’s claims 1 and 3-9 remain pending. The Applicant amends claims 1, 3, 4, 5, 6, 7, 8, and 9. The Applicant cancels claim 2.
(a) The Applicant, via the claim amendments filed 11/02/2022 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 4, lines 4-7 the term “not running on an inclined surface” is unclear to the Examiner. The Examiner is unsure if “an inclined surface” as it appears in claim 4 is the same or is a different “an inclined surface” limitation as previously introduced in claim 3. 
(b) Regarding Claim 4, lines 5-7 the term “not running on a low friction road surface” is unclear to the Examiner. The Examiner is unsure if “a low friction road surface” as it appears in claim 4 is the same or is a different “a low friction road surface” as previously introduced in claim 3. 

Response to Arguments
The Applicant’s arguments filed on 11/02/2022, have been considered by the Examiner. As a result, the Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Ito et al. JP2007283882A (hereinafter, Ito), in view of Hashida U.S. P.G. Publication 2002/0169552 (hereinafter, Hashida).
Regarding Claim 1, Ito teaches a brake control device for a vehicle with a brake device that can adjust a brake force depending on fed hydraulic pressure (a brake control device wherein the brake control device can adjust the braking force based on adjusting the hydraulic pressure, Ito, Paragraph 0016 and Figure 2), the vehicle comprising: 
-a hydraulic pressure sensor configured to measure hydraulic pressure fed to the brake device (hydraulic pressure sensor which measures the hydraulic pressure fed to the braking system, Ito, Paragraph 0050 and Figure 1); and 
-an acceleration information sensor configured to be capable of detecting acceleration of the vehicle and measure acceleration information (an acceleration sensor for measuring the acceleration of the vehicle, Ito, Paragraph 0034 and Figure 2), 
the brake control device comprising: 
-a hydraulic pressure processor configured to determine a hydraulic pressure fed to the brake device at a time of deceleration of the vehicle on a basis of a preset coefficient and cause the hydraulic pressure to be fed to the brake device to perform braking (braking control device determining the hydraulic pressure to be fed to the braking device at a time of braking (i.e., a time of deceleration of the vehicle) based on a preset coefficient (e.g., coefficient can be based on road conditions and/or weather conditions) for performing braking, Ito, Paragraphs 0044-0058); and 
-a coefficient processor configured to learn a coefficient candidate, which is a candidate to change the preset coefficient, and change the preset coefficient to the coefficient candidate on a basis of a relationship between the hydraulic pressure and the acceleration based on the acceleration information in response to the vehicle satisfying a predetermined running condition (braking control device determining a change in a preset coefficient (e.g., changing a braking force value or surface friction)  based on a relationship between the hydraulic pressure and the acceleration of the vehicle during a predetermined running condition (e.g., predetermined running condition such as a flat road or certain type of road like paved or gravel), Ito, Paragraphs 0002, 0006-0012, and 0045-0047 and Figure 1)
…
-wherein the coefficient processor changes the preset coefficient to the coefficient candidate before the braking (changing the coefficient before a braking process, Ito, Paragraphs 0045-0047 and Figure 1). 
	Ito does not teach a device to include the predetermined running condition is a case in which the vehicle is continuously driven at a traveling speed equal to or lower than a predetermined speed range.
	Hashida teaches a vehicle system wherein the system determines a predetermined running condition wherein the vehicle enters the condition when it is continuously driven at a traveling speed equal to or less than a predetermined vehicle speed range (Hashida, Paragraph 0053).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Ito to include the predetermined running condition is a case in which the vehicle is continuously driven at a traveling speed equal to or lower than a predetermined speed range, as taught by Hashida.
	It would have been obvious because determining a vehicle speed is above or below a threshold allows the vehicle to determine the current situation which the vehicle is currently experiencing (Hashida, Paragraphs 0053-0054).
Regarding Claim 3, Ito teaches the brake control device according to claim 1, wherein the predetermined running condition includes at least one or more of the vehicle being a predetermined speed or less, the vehicle being a predetermined acceleration or less, the vehicle not running on an inclined surface, or the vehicle not running on a low friction road surface (the vehicle system may learn a coefficient candidate (e.g., determining and selecting an optimal coefficient), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the vehicle information (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed, acceleration threshold of the vehicle, or incline or flat surface), Ito, Paragraphs 0044-0056, 0014, 0056-0060 and Figure 1).
Regarding Claim 5, Ito teaches the brake control device according to claim 1, wherein the coefficient processor calculates a plurality of coefficient candidates on a basis of a relationship between the hydraulic pressure and the acceleration at a time of a plurality of number of times of braking that satisfies the predetermined running condition, and determines the coefficient candidate that should change the preset coefficient on a basis of the plurality of coefficient candidates (the vehicle system may determine a coefficient candidate (e.g., determining and selecting an optimal coefficient from a plurality of coefficients), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle over a period of time (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed or acceleration threshold of the vehicle), Ito, Paragraphs 0044-0056, and 0014, and Figure 1).
Regarding Claim 6, Ito teaches the brake control device according to claim 5, wherein the coefficient processor determines whether to change the preset coefficient on a basis of the plurality of coefficient candidates (the vehicle system may determine a coefficient candidate (e.g., determining and selecting an optimal coefficient from a plurality of coefficients), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle over a period of time (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed or acceleration threshold of the vehicle), Ito, Paragraphs 0044-0056, and 0014, and Figure 1).
Regarding Claim 7, Ito teaches the brake control device according to claim 6, wherein the coefficient processor determines to change the preset coefficient when a probability that a value of the plurality of coefficient candidates falls within a predetermined range is equal to or more than a predetermined value (determining a coefficient change (i.e., updated coefficient) when the estimated braking force is estimated to be greater than the current coefficient value, Ito, Paragraphs 0055-0059 and Figure 1).
Regarding Claim 9, Ito teaches the brake control device according to claim 1, further comprising: 
-a memory configured to store an initial coefficient, which is a coefficient in a case where a friction member of the brake device of the vehicle is in an initial state (vehicle contains a storage (i.e., memory) for storing the initial coefficient for the braking device in an initial state, Ito, Paragraphs 0013 and 0040-0042), wherein the coefficient processor changes the preset coefficient to the initial coefficient stored in the memory when the friction member of the brake device is changed (vehicle learn or update the coefficient value from the initial coefficient value and store the updated coefficient value, Ito, Paragraphs 0012-0014, 0008, and 0047).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Ito et al. JP2007283882A (hereinafter, Ito), in view of Hashida U.S. P.G. Publication 2002/0169552 (hereinafter, Hashida), in further view of Bechtler et al. U.S. P.G. Publication 2011/0066319A1 (hereinafter, Bechtler). 
Regarding Claim 4, Ito teaches the brake control device (brake control device, Ito, Paragraph 0016 and Figure 2) according to claim 3, wherein the vehicle includes, as the acceleration information sensor, an acceleration sensor configured to detect acceleration of the vehicle (an acceleration sensor for measuring the acceleration of the vehicle, Ito, Paragraph 0034 and Figure 2) and a wheel speed sensor configured to detect a wheel speed of the vehicle (wheel speed sensor for detecting wheel speed of the vehicle, Ito, Paragraphs 0023 and 0063), the predetermined running condition includes the vehicle not running on an inclined surface or the vehicle not running on a low friction road surface (a predetermined running condition for the vehicle may include the vehicle detecting that the vehicle is not running on an inclined surface or low friction road surface and adjust accordingly (i.e., set a coefficient based on the detected circumstances, Ito, Paragraphs 0044-0060 and Figure 1), and the coefficient processor determines that the vehicle is not running on an inclined surface or the vehicle is not running on a low friction road surface (determining the coefficient change based on determining that the vehicle is not running on a low friction road surface, Ito, Paragraph 0044) …
Ito does not teach the brake control device to include that a difference-5- 4847-1001-0288.1Atty. Dkt. No. 093704-0355between a first acceleration detected by the acceleration sensor and a second acceleration detected based on the wheel speed of the wheel speed sensor is a predetermined value or less.
	Bechtler teaches a vehicle system wherein the system determines a first acceleration (i.e., lateral acceleration) and a second acceleration (wheel speed sensor) (Bechtler, Paragraph 0008). Moreover, Bechtler teaches determining a difference between the first acceleration and a second acceleration, wherein the difference can be less than a predetermined value (Bechtler, Paragraph 0008). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake control device of Ito to include that a difference between a first acceleration detected by the acceleration sensor and a second acceleration detected based on the wheel speed of the wheel speed sensor is a predetermined value or less, as taught by Bechtler.
	It would have been obvious because determining the difference between the first acceleration (i.e., lateral acceleration sensor of the vehicle) and the second acceleration (i.e., wheel speed sensor) enables a vehicle to determine both failure of a sensor and the potential of wheel slippage, thus increasing the safety and proper operation of the vehicle (Bechtler, Paragraphs 0008-0009). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Ito et al. JP2007283882A (hereinafter, Ito), in view of Hashida U.S. P.G. Publication 2002/0169552 (hereinafter, Hashida), in further view of Elwart et al. U.S. P.G. Publication 2016/0068158A1 (hereinafter, Elwart).
Regarding Claim 8, Ito teaches the brake control device according to claim 1, wherein the hydraulic pressure processor determines the hydraulic pressure (braking control device determining the hydraulic pressure to be fed to the braking device, Ito, Paragraphs 0044-0050) …
	Ito does not teach the brake control device to include that in a case of automatic parking of the vehicle, and the predetermined running condition includes a predetermined speed or less assumed in a case of automatic parking of the vehicle.
	Elwart teaches a vehicle system, wherein the vehicle system includes determining a running condition of the vehicle, such that the running condition incorporates a predetermined speed (i.e., threshold speed or less) for automatic parking of the vehicle (Elwart, Paragraphs 0022-0025).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake control device of Ito to include that in a case of automatic parking of the vehicle, and the predetermined running condition includes a predetermined speed or less assumed in a case of automatic parking of the vehicle, as taught by Elwart.
	It would have been obvious because having a running condition that includes a predetermined speed or less for automatic parking of the vehicle allows for a vehicle to better detect the actions of the driver (i.e., the driver’s desire to park the vehicle) and be able to better assist the driver (Elwart, Paragraph 0009).

Conclusion
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667